DETAILED ACTION
This Office Action is a Response to Applicant’s Arguments and Amendment submitted 02/21/2021.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/658,597, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The ‘597 does not provide adequate support or enablement for, inter alia, an axially displaceable sheath, therefore claims containing this limitation are not entitled to the benefit of the filing date of the ‘597 application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-8, 16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0123896 A1 to Bloss et al. (hereinafter “Bloss”) in view of US 2006/0015171 A1 to Armstrong (hereinafter “Armstrong”) and US 6,042,588 to Munsinger et al. (hereinafter “Munsinger”) (all references previously of record).
Regarding claim 1, Bloss discloses (see abstract; Figs. 1-6, 7D, and 8-9; and [0018]-[0090]) a delivery system (100, Fig. 1) comprising: a catheter shaft (102); an expandable device (106) arranged on the catheter shaft (see [0031]); a "mechanism" (primary sleeve 208) extending around the expandable device and configured to releasably constrain the expandable device in a collapsed configuration, and 
Bloss further discloses (claim 2) wherein the steering wire is fully capable of bi-directionally controlling movement of the expandable device in response to selective displacement by a clinician (see [0062]-[0065]; noting that [0095] of the current specification describes that the steering line may be made of, inter alia, materials such as stainless steel, nitinol, or other conventional medical grade materials, and that these materials possess the inherent characteristic of providing sufficient column and bending strength to be pulled or pushed by the clinician, therefore, since Bloss discloses the steering wire being made of these same materials, Bloss' steering wire is fully capable of pushing and/or pulling to selectively displace the expandable device); (claim 3) wherein the steering wire is configured to be pulled and pushed to bend and unbend the expandable device (see the discussion with respect to claim 2 above); (claim 4) wherein the steering wire comprises a metallic material (see [0065]); (claim 5) wherein the steering wire is coupled to the expandable device near a midpoint of the expandable device (see [0063], the steering line is threaded through the expandable implant such that it would be coupled claim 8) wherein the at least a portion of the expandable device is bendable by actuation of the steering wire while the expandable device is maintained in the intermediate configuration (see [0049]).
Bloss fails to specifically disclose, with respect to claim 1, where the "mechanism" is an axially displaceable sheath, which is configured to allow outward expansion of the expandable device from the collapsed configuration toward an intermediate configuration in response to axial displacement of the axially displaceable sheath; and a steering wire conduit arranged longitudinally along the expandable device and comprising a tube through which the steering wire is routed.  Bloss further fails to specifically disclose, with respect to claim 7, wherein the steering wire conduit is configured to minimize contact and friction between the steering wire of the expandable device.  
Armstrong discloses a deployment system for intraluminal devices comprising a catheter assembly (10) comprising an expandable device (12) positioned at a leading end of the assembly, the expandable device having a collapsed configuration for endoluminal delivery of the expandable device to a treatment site in a body of a patient (Fig. 15A), and an expanded configuration (Fig. 15C) having a diameter larger than the diameter of the collapsed configuration; an axially displaceable sheath (packaging sheath 200); a flexible film sleeve (11) wrapped circumferentially around the expandable device (see [0066], [0069], [0073], and [0090]-[0094]); the sleeve limiting expansion of the expandable device ([0094]), with the axially displaceable sheath (packaging sheath 200) extending around the expandable device to releasably constrain the expandable device toward the collapsed configuration (see [0110]-[0114]) to allow outward expansion of the expandable device from the collapsed configuration toward an intermediate and partially deployed configuration in response to axial displacement of the axially displaceable sheath (see [0110]-[0114], the packaging sheath is axially displaced to remove the constraining sheath assembly 10 (see [0114]) in the same field of endeavor, the presence of the axially displaceable sheath being used for the purpose of preventing unwanted growth 
Note that Bloss discloses the presence of multiple lines, such as steering lines 520, within the expandable device (see [0078], Fig. 5A) which extend along the inner surface of the expandable device (Fig. 7H).  Munsinger discloses a stent delivery system (see abstract; Figs. 1-6; and Col. 3, line 29 – Col. 4, line 63) wherein wires (guide wire 10a and pull back wire 13a) are disposed in separate conduits (10, 13c) arranged longitudinally along the system (see Figs. 5-6) which comprise tubes through which the wires are routed (see Figs. 5-6 and Col. 4, lines 22-63), wherein the conduit is configured to and fully capable of minimizing contact and friction between the wires (because they are contained in separate tubes) in the same field of endeavor for the purpose of preventing wire tangling when the system is fed through the tortuous anatomy (see Col. 4, lines 24-27).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bloss's catheter system (as modified by Armstrong above), by placing the steering lines in their own conduits/tubes, as taught by Munsinger, in order to prevent wire tangling when the system is fed through the tortuous anatomy.

Regarding claim 16, Bloss (see abstract; Figs. 1-6, 7D, & 8-9; and [0018]-[0090]) a method comprising: arranging a catheter shaft (102) including an expandable device (106) arranged on the catheter shaft (see [0031]) at a treatment site (see [0023]-[0025]); displacing a "mechanism" (primary 
Bloss further discloses (claim 19) wherein actuating the steering wire includes bi-directionally controlling movement of the expandable device in response to selective displacement of the steering wire by a clinician (see [0062]-[0073]); and (claim 20) wherein the at least a portion of the expandable device is bendable by actuation of the steering wire while the expandable device is maintained in the intermediate configuration (see [0049]).
Bloss fails to specifically disclose, with respect to claim 16
Armstrong discloses a deployment system for intraluminal devices comprising a catheter assembly (10) comprising an expandable device (12) positioned at a leading end of the assembly, the expandable device having a collapsed configuration for endoluminal delivery of the expandable device to a treatment site in a body of a patient (Fig. 15A), and an expanded configuration (Fig. 15C) having a diameter larger than the diameter of the collapsed configuration; an axially displaceable sheath (packaging sheath 200); a flexible film sleeve (11) wrapped circumferentially around the expandable device (see [0066], [0069], [0073], and [0090]-[0094]); the sleeve limiting expansion of the expandable device ([0094]), with the axially displaceable sheath (packaging sheath 200) extending around the expandable device to releasably constrain the expandable device toward the collapsed configuration (see [0110]-[0114]) to allow outward expansion of the expandable device from the collapsed configuration toward an intermediate and partially deployed configuration in response to axial displacement of the axially displaceable sheath (see [0110]-[0114], the packaging sheath is axially displaced to remove the constraining sheath assembly 10 (see [0114]) in the same field of endeavor, the presence of the axially displaceable sheath being used for the purpose of preventing unwanted growth of the deployment system and indwelling prosthesis throughout the packaging process, sterilization process, and intended shelf life for a catheter assembly utilizing a thin, fragile, disruptible sheath (see [0112] & [0110]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bloss's method with the axially displaceable sheath taught by Armstrong in order to prevent unwanted growth of the deployment system and indwelling prosthesis throughout the packaging process, sterilization process, and intended shelf life for a catheter assembly utilizing a thin, fragile, disruptible sheath.
Note that Bloss discloses the presence of multiple lines, such as steering lines 520, within the expandable device (see [0078], Fig. 5A) which extend along the inner surface of the expandable device (Fig. 7H).  Munsinger discloses a stent delivery system (see abstract; Figs. 1-6; and Col. 3, line 29 – Col. 4, .


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloss, Armstrong, and Munsinger as applied to claim 1 above, and further in view of US 6,015,431 to Thornton et al. (hereinafter “Thornton”) (previously of record).
The combination of Bloss, Armstrong, and Munsinger discloses the invention substantially as claimed as discussed above, however, with respect to claim 9, the combination fails to specifically disclose wherein the expandable device comprises a bifurcated stent graft having a trunk defining a trunk lumen and two legs extending from an end of the trunk and each defining a branch lumen in fluid communication with the trunk lumen.
Thornton discloses, in the same field of endeavor, a tubular stent-graft (106, see Col. 9, lines 55-65; Col. 10, line 31 - Col. 11, line 51; Figs. 4-6) which is restrained by a sleeve (102) wrapped circumferentially around the expandable device and a coupling member (104), and also further discloses a bifurcated stent-graft (700, see Col. 27, line 26—Col. 28, line 50 and Figs. 31A-E) being restrained by a sleeve (902) wrapped circumferentially around the bifurcated expandable device and a coupling member (906), wherein the bifurcated stent-graft comprises a trunk defining a trunk lumen and two legs .

Claim(s) 10 and 12-15 is/are is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0046652 A1 to Sokel (hereinafter “Sokel”) (previously of record) in view of Bloss.
Regarding claim 10, Sokel discloses (see abstract; Figs. 1A-7B; and [0028]-[0051]) a delivery system (100) comprising: a catheter shaft (102); an expandable device (104) having a proximal end and a distal end and configured to diametrically expand from a delivery configuration (Fig. 1B) to an intermediate configuration (Fig. 2B) and to diametrically expand from the intermediate configuration to a deployed configuration (Fig. 7B, i.e., when proximal constraining sheath 108 in Fig. 2B is removed); a constraining mechanism (108 (see [0034]), which is equivalent to a sleeve as it surrounds the medical device and can be unstitched, which is interpreted under 112(f) and corresponds to the following structure in the specification for performing the specified function: a sleeve as disclosed at [0052]) disposed around a portion of the expandable device and configured to constrain the expandable device in the intermediate configuration and release the expandable medical device to a deployed configuration (see Figs. 2B and 7B and [0041]); a steering wire (122) including a loop (404) formed along a portion thereof (see Fig. 4) and configured to bend at least a portion of the expandable device in 
Sokel further discloses (claim 12) wherein the steering wire is coupled to the expandable device by a loop (see [0038]); (claim 13) wherein the steering wire is configured to be pulled to bend the expandable device in a first direction and to be pushed to unbend the expandable device in a second direction opposite the first direction (see [0036]-[0038]); (claim 14) wherein the at least a portion of the expandable device is bendable by actuation of the steering wire while the expandable device is maintained in the intermediate configuration (see [0036]-[0038]); and (claim 15) wherein the steering wire is coupled to the expandable device near a midpoint of the expandable device (see [0038]).
Sokel fails to disclose, with respect to claim 10, wherein the tether is arranged through a surface of the expandable device.  Bloss discloses, in the same field of endeavor, a tether (880) arranged through a surface of the expandable device (806) (as shown in Fig. 8) in order to have the tether releasably couple the steering line to the catheter assembly (see [0074]).  Bloss also discloses that having a line pass through a surface of an expandable device prevents a line, such as a tether, from damaging tissue within the vasculature of the patient by preventing “bowstringing”, which occurs when a string or thread travels in a direct line between two points on the inside of a curve in an expandable graft which can cause the string or thread to contact with and potentially damage tissue in the .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sokel in view of Bloss, as applied to claim 10 above, and further in view of Thornton.
The combination of Sokel and Bloss discloses the invention substantially as claimed as discussed above, however, with respect to claim 11, the combination fails to specifically disclose wherein the expandable device includes a trunk and a pair legs coupled to the trunk, and further wherein the axially displaceable sheath is configured to hold one of the pair of legs in the collapsed position. 
Thornton discloses, in the same field of endeavor, a tubular stent-graft (106, see Col. 9, lines 55-65; Col. 10, line 31 - Col. 11, line 51; Figs. 4-6) which is restrained by a sleeve (102) wrapped circumferentially around the expandable device and a coupling member (104), and also further discloses a bifurcated stent-graft (700, see Col. 27, line 26—Col. 28, line 50 and Figs. 31A-E) being restrained by a sleeve (902) wrapped circumferentially around the bifurcated expandable device and a coupling member (906), wherein the bifurcated stent-graft comprises a trunk defining a trunk lumen and two legs extending from an end of the trunk and each defining a branch lumen in fluid communication with the trunk lumen (as shown in Figs. 31 A-E and discussed at Col. 1, line 31 - Col. 2, line 32), wherein the bifurcated stent-graft is used when the site being treated for stenosis or an aneurysm and the like is a bifurcation site where a single lumen splits into two lumens, such as where the abdominal aortic artery .

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloss, Armstrong, and Munsinger, as applied to claim 16 above, and further in view of Thornton.
The combination of Bloss, Armstrong, and Munsinger discloses the invention substantially as claimed as discussed above, however, with respect to claims 17-18, the combination fails to specifically disclose wherein the expandable device defines a trunk lumen and a pair of legs positioned at the leading end, the expandable device having a proximal end and a distal end; and wherein displacing the axially displaceable sheath includes holding one of the pair of legs in the collapsed position. 
Thornton discloses, in the same field of endeavor, a tubular stent-graft (106, see Col. 9, lines 55-65; Col. 10, line 31 - Col. 11, line 51; Figs. 4-6) which is restrained by a sleeve (102) wrapped circumferentially around the expandable device and a coupling member (104), and also further discloses a bifurcated stent-graft (700, see Col. 27, line 26—Col. 28, line 50 and Figs. 31A-E) being restrained by a sleeve (902) wrapped circumferentially around the bifurcated expandable device and a coupling member (906), wherein the bifurcated stent-graft comprises a trunk defining a trunk lumen and two legs extending from an end of the trunk and each defining a branch lumen in fluid communication with the trunk lumen (as shown in Figs. 31 A-E and discussed at Col. 1, line 31 - Col. 2, line 32), wherein the bifurcated stent-graft is used when the site being treated for stenosis or an aneurysm and the like is a bifurcation site where a single lumen splits into two lumens, such as where the abdominal aortic artery branches into the left/right iliac arteries (see Col. 1, line 31 - Col. 2, line 32). It would have been obvious .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-9, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, 10, 15-16 and 20 of U.S. Patent No. 9,877,858 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims generally recite the same structural features.  For example, current claim 1 recites a shaft, an expandable device, an axially displaceable sheath which allows outward expansion of the expandable device to an intermediate configuration, a constraining mechanism which constrains the expandable device in the intermediate configuration and releases the device to the deployed configuration, and a steering wire which bends a portion of the device.  These limitations are all found in claim 1 or claim 20 of the ‘858 patent.  


Response to Arguments
Applicant's arguments with respect to claims 1-5 and 7-20, as amended, have been fully considered but they are not persuasive.  Applicant alleges that Bloss does not disclose a tether through a 
Applicant’s arguments with respect to claims 10-15 have been considered but are moot in view of the new grounds of rejection.  Applicant alleges that Sokel does not disclose the new limitation in claim 10, however, Sokel in combination with Bloss suggest this limitation as Bloss teaches the tether being passed through a surface of an expandable implant.  Therefore, Applicant’s arguments are moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN L DAVID/Primary Examiner, Art Unit 3771